Justice Stevens,
with whom Justice Blackmun joins,
dissenting.
The Report of the Special Committee of the Fifth Circuit Judicial Council demonstrated that neither corruption nor improper motive affected the District Court’s determination of the boundaries of Senate Districts 19 and 26. Nevertheless, the procedures that were followed in drawing the boundaries of those districts, as established in the order under review, represented such a serious departure from procedures that should be observed in fashioning relief in adversary litigation that I would vacate the judgment of the District Court with instructions to redraw the boundaries of those two Senate Districts after the parties have been given an adequate opportunity to be heard on issues that relate to those two districts.